Case 5:17-cv-01302-D Document 61-6 Filed 02/15/19 Page 1 of 2

LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA
SEAN SMITH and CRYSTAL SMITH,
Plaintiffs,
vs. No. 5:17-CV=-1302D

CSAA FIRE AND CASUALTY
INSURANCE COMPANY,

Defendant.

 

kK eK kk eK *

DEPOSITION OF LISA M. HOLLIDAY, PH.D.,
TAKEN ON BEHALF OF THE PLAINTIFFS
ON APRIL 13, 2018
IN OKLAHOMA CITY, OKLAHOMA

COMMENCING AT 9:53 A.M.

k* kK kK Ke

REPORTED BY: KORTNEY V. HOUTS, CSR

instaScript
101 Park Avenue, Suite 910
Oklahoma City, OK 73102
Phone: 405-605-6880 Fax: 405-605-6881

PLAINTIFF’S
EXHIBIT

6

 
Case 5:17-cv-01302-D Document 61-6

Lisa M. Holliday, Ph.D.

Filed 02/15/19 Page 2 of 2

 

 

4/13/2018 Page 39 (150 - 153)
Page 150 Page 152
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 the attic. 1 A We were not doing a full, thorough structural
2 Q What about behind the walla? 2 evaluation of the house.
3 A I generally don't tear up people's houses. 3 Q If you were walking through the -- well, if
4 Q But, I mean, if you've got -- if you have to 4 you're walking through the living room and you walked
5 make a determination -- 5 over a fallen floor joist and there was a trough in the
6 A We would -- we would probably leave, have a 6 floor, is that something that you would have wanted to
7 meeting, you know, talk to the client about we're going 7 investigate?
g to have to do some destructive testing. Our . 8 A Probably just -- yes. But it seems like --
g investigations are generally limited to nondestructive g if there would have been something that dramatic, yeah,
10 testing. But on occasion, we have had to do 19 it seems like they would have called an engineer
11 destructive testing, and we -- that's not a call we 11 themselves.
12 make on the spot. 12 Q If there was something --
13 Q Is that -- but that's something that -- if 13 A If there was -- if I was a homeowner and
14 you have to gather that type of data, is that something |14 there was a gaping hole in my floor, I would call an
15 that you'd be willing to do to make sure you got the 15 engineer.
16 Tight conclusion? 16 Q If there was a -- if there was something like
17 A Yes. 17 that when you arrived at the Smiths', is that something
18 Q Because you -- 18 you would have investigated in the crawlspace?
19 A And have. 19 A Yeah.
20 Q And so for Rimkus, you have done that. 20 Q Would that be -- would that be indicative of
21 You've opened walls and that kind of thing? 21 earthquake damage in that home?
22 A I have. 22 A No.
23 Q Do you recall that in the living room one of 23 Q You don't think so?
24 the joists had fell and you had to walk over a hump? 24 A Not -- not the first signs of damage.
25 A In the living room, the joist had failed? 25 Q Again, this would be something where you'd
Page 151 Page 153
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 No 1 have to have a fallen floor -- or some sort of floor
2 Q You don't remember -- 2 failure, coupled with something else maybe higher.
3 AR There was lots of humps. 3 Correct?
4 Q What about a collapsed joist? Do you recall 4 A Right.
5 anything like that? 5 Q And if you saw something like that, then you
6 A No. 6 would think, this might be earthquake?
7 Q Do you recall whether or not you walked 7 A I would think the kind of damage you're
g over -- when I say collapsed floor joist, do you g describing would be secondary.
g understand what I'm referring to? 9 Q The floor damage?
10 A Well, I understand the technical meaning of 10 A The floor damage would probably be secondary.
11 collapsed. We certainly didn't see anything collapsed | 1 1 Something fell on it. Because that would not be the
12 or any sign of anything collapsed there. 12 first -- that's not one of the first indications --
13 Q If something had collapsed, what would that 13 that's not one of the first things that generally
14 feel like when you're walking across the floor? 14 breaks with earthquake damage.
15 A Collapse is a complete break of the member, 15 Q And if I'm understanding this correctly, what
16 and that would have been very obvious. 16 you're saying is, if there was this secondary floor
17 Q What if it had fallen over? What would you 17 damage and then something up higher, which would be
1g ¢all that? 1g like a primary damaged thing, then you would be more
19 A Fallen over. 19 inclined to say, this home was damaged by an
20 Q Do you recall a fallen-over floor joist? 20 earthquake?
21 A No. 21 A I'm saying the way I can imagine that kind of
ap Q Do you recall walking over something that 22 damage happening is that an earthquake causing
23 was -- were you looking for those types of things? 23 something to fall on that floor --
24 A We were not. 24 Q Oh, I understand.
25 Q You weren't looking for fallen floor joists? 25 A -- and cause that kind of damage.

 

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
